Citation Nr: 1725632	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2. Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served active duty from April 1973 to December 1975. 

This appeal comes before the Board of Veteran's Appeals (Board) from a June 2009 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge. Transcripts of the hearings have been associated with the claims file. In April 2014, the Board remanded this case for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

I. Social Security Records

The record contains a June 2009 inquiry and a negative response for the Veteran's records from the Social Security Administration (SSA). The Veteran testified in an October 2013 Board hearing that he had a Social Security Administration (SSA) disability examination. In December 2014, the RO sent a letter to the Veteran to clarify if his SSA records related to his skin condition. In May 2015, the Veteran provided a letter from SSA detailing his current disability benefit from SSA. No other SSA records have been obtained. 

For the purposes of a nonservice connected pension, a veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 U.S.C.A. § 1502 (a); 38 C.F.R. § 3.3 (a)(3)(vi)(B); see also 38 C.F.R. § 3.340. The permanent and total disability requirement for nonservice-connected disability pension under section 1521(a) is excluded for veterans aged 65 or older. See 38 U.S.C.A. § 1513 (a).

The SSA letter that the Veteran provided stated that the Veteran was entitled to disability benefits beginning in December 2013. The Veteran's SSA records could prove the second element of a nonservice-connected pension claim for the entire appellate period. And, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The SSA letter provided by the Veteran is actual notice that the Veteran was receiving SSA benefits. As the Board cannot say the SSA records are not relevant, they must be obtained. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.


II. Dermatology Examination

In April 2014, the Board remanded this case for a medical opinion to determine the etiology of the Veteran's skin disorder. The remand also required the examiner to consider the Veteran's lay statements as to his in-service and post-service skin complaints, the Veteran's lay statements that he was exposed to shower water contaminated with gasoline, and his documented in-service complaints of itching in the groin, calluses, plantar warts, and folliculitis. 

A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). The Board finds that the AOJ failed to substantially comply with the Board's remand directives. The Board directed the VA examiner to consider the Veteran's lay statements as to the cause of his skin disorder and the relation to skin conditions noted in service treatment records, which the examiner appears to have failed to do. An adequate medical examination considers the Veteran's lay statements concerning his or her claim. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In the November 2015 VA examination, the examiner opined that the skin disorder is less likely than not incurred in service, or is otherwise related to service. The examiner reasoned that the Veteran's skin condition (dermatosis papulosa nigra) is a common inherited condition and not related to military service as per the medical literature. It appears the examiner did not address the Veteran's lay statement that he showered in contaminated water or the Veteran's documented in-service complaints of itching in the groin, calluses, plantar warts, and folliculitis. Therefore, because the examiner appears not to have considered the Veteran's lay statements or his documented in-service history of skin conditions, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant records related to his claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified. 

2. Obtain an addendum opinion from an appropriate VA examiner to determine the etiology of his skin disorder. The examiner must opine:

As to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disorder over the course of the appeal, including, but not limited to, rash, atopic dermatitis, and dermatitis, was incurred in service, or is otherwise related to service.

The November 2015 VA examiner noted that the Veteran's condition was an inherited condition, the examiner therefore also should opine:

a) Whether the Veteran's dermatosis papulosa nigra is a congenital defect, a congenital disease, or neither. (A defect is a condition that can neither improve nor worsen. A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.) The examiner should provide a detailed explanation for the conclusion. If such is considered a congenital defect, the examiner should go to question (b); a congenital disease, skip to (c); or, if it is neither, skip to (d).

b) If the Veteran's dermatosis papulosa nigra is found to be a congenital defect, the examiner should opine whether the Veteran has any other currently diagnosed skin disorder(s) which represent superimposed diseases/disorders that began during military service.

c) If the Veteran's dermatosis papulosa nigra is found to be a congenital disease, the examiner must opine whether the Veteran's dermatosis papulosa nigra first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service. 

d) If the Veteran's dermatosis papulosa nigra is found to be neither a congenital defect nor disease, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such first began during active military service. 

The examiner should consider the Veteran's lay statements as to his in-service and post-service skin complaints, as well as his claimed in-service exposure to shower water contaminated with gasoline and his documented in-service complaints of itching in the groin, calluses, plantar warts, and folliculitis.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claim for service connection for a skin disorder. Recalculate the combined evaluation of the Veteran's service-connected and nonservice-connected disabilities to determine if the issue of entitlement to nonservice-connected pension has become moot. If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




